Citation Nr: 1731756	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-15 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to in-service herbicide agent exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to DM.

4.  Entitlement to service connection for bilateral hand neuropathy, to include as secondary to DM.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967, including service in the Republic of Vietnam.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for COPD, DM, erectile dysfunction, and bilateral hand neuropathy.

In November 2016, the Board remanded all issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions by sending the Veteran a December 2016 letter requesting treatment information with VA Forms 21-4142 and 42-4142a, to which the Veteran has provided no response; providing VA examinations for COPD, DM, erectile dysfunction, and bilateral hand neuropathy in January 2017; and readjudicating the claims in an April 2017 Supplemental Statement of the Case.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents during his service in the Republic of Vietnam.

2.  The Veteran's COPD was first demonstrated decades after service and is not etiologically related to a disease or injury in service, to include exposure to herbicide agents.

3.  The evidence does not show that the Veteran has a current diagnosis of DM that was incurred in, or resulted from, active duty service, to include as secondary to in-service herbicide agent exposure; or manifested within one year from separation of service.

4.  The evidence does not show that the Veteran's erectile dysfunction was incurred in or resulted from his active duty service, or was caused by or worsened beyond its normal progression due to any service-connected disability.

5.  The evidence does not show that the Veteran has a current diagnosis of bilateral hand neuropathy that was incurred in, or resulted from, active duty service, to include as secondary to in-service herbicide agent exposure; manifested within one year from separation from service; or was caused by or worsened beyond its normal progression due to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria to establish service connection for DM are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.  The criteria for service connection for bilateral hand neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA medical records have been obtained.

The Board notes that, in his October 2013 VA Form 646, the Veteran contends that VA failed to obtain and review the Group Health Capital Hill (Group Health) records.  In September 2009, the Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for Group Health Group Health.  The AOJ requested such records from Group Health in October 2009 and November 2009.  A November 2009 letter was also sent to the Veteran explaining that a second request for records had been made, but that the Veteran should contact Group Health directly and request the production of these records, and may want to obtain and send the records directly to the RO himself.  Neither Group Health nor the Veteran responded or provided the records.  Additionally, after the November 2016 Board remand, in a December 2016 letter, the AOJ requested that the Veteran identify all VA and private treatment, and provided VA Forms 21-4142 and 21-4142a to be completed and submitted by the Veteran.  However, the Veteran did not complete and return either form.  As such, the Board finds that the AOJ satisfied its duty to assist by attempting to obtain such records, especially as "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Additionally, the AOJ requested the Veteran's Social Security Administration (SSA) records in December 2016.  However, SSA responded that there were no medical records for the Veteran.  The AOJ sent the Veteran a January 2017 letter informing him of the unavailable SSA records, and requesting that he submit any relevant documents in his possession including any available copies of his SSA records and other relevant evidence or information which may support his claims, but to no avail.

The Veteran was also provided VA compensation examinations in January 2017.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic diseases, such as DM and organic diseases of the nervous system (such as peripheral neuropathy), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post-service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  VBA Manual M21-1, IV.ii.1.H.2.a.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam.

If a veteran was exposed to a herbicide agent during active service, certain diseases, such as DM and early-onset peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Even if a Veteran does not fall with in the class of service members afforded the herbicide agent presumptions under 38 C.F.R. §§ 3.307(a)(6), 3.309(e), a claimant can still show that he was actually exposed to herbicides, and that a disorder resulting in disability or death was in fact causally linked to this herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Chronic Obstructive Pulmonary Disease

STRs do not reflect any treatment or diagnosis of COPD during service.  In fact, a September 1964 photofluorographic examination of the chest was negative, September 1964 chest x-rays were within normal limits, and an October 1965 fluorographic examination of the chest was negative.  While the Veteran was occasionally seen for chest pain, those symptoms were attributed to either a respiratory infection or rubella.  Additionally, a May 1967 separation examination report reflects a normal clinical evaluation of the Veteran's lungs and chest; and the Veteran's denials of shortness of breath, pain or pressure in the chest, chronic cough, and palpitation and pounding heart.

VA treatment records from November 2009 to October 2016 reflect assessments of COPD, for which the Veteran was on medications and used oxygen at home, and which was initially diagnosed in 2006 or 2007.  The Veteran reported occasional shortness of breath, that he had been on several different regimens, and that he had a mild exacerbation in May 2012.

A January 2017 VA examination report reflects a diagnosis of COPD as of 2006.  The Veteran reported that he began having trouble breathing around 2006; that his symptoms slowly worsened with symptoms becoming more frequent; that he experienced dyspnea even with minimal exertion and had a chronic productive cough; and that he had home oxygen, which he used as needed during the day and continuously at night.  In accordance with the Board's November 2016 remand instructions, the examiner addressed the Veteran's assertions of ongoing symptoms of COPD since service.  However, at the examination, the Veteran denied continuity of COPD symptoms since service, but stated that he did not have symptoms until around 2006.  X-rays revealed COPD.  The examiner opined that the Veteran's COPD was less likely than not due to service.  She explained that COPD was a progressive lung disease where symptoms persisted or worsened, rather than resolved or improved.  However, the Veteran did not exhibit COPD symptoms until 2006.  Because COPD is a progressive disease, if he had had COPD in service, he would have had symptoms at that time.  She noted that most people were over the age of 40 when symptoms first started.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.

While there is evidence of a current diagnosis of COPD, the weight of the competent evidence is against a finding that COPD had its onset in or is otherwise medically related to his service.  As alluded to, his STRs show no complaints, findings, or diagnoses of COPD.  Clinical evaluation of the respiratory system conducted during the May 1967 separation examination was normal.

Additionally, the Veteran reported a diagnosis and symptoms of COPD beginning in 2006, approximately 39 years after the Veteran separated from service - a factor that tends to weigh against a finding that his COPD was incurred during service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In fact, he denied a continuity of COPD symptoms since service at his January 2017 VA examination, and instead stated that he did not have any COPD symptoms until around 2006.
There is also no competent evidence or opinion relating the Veteran's COPD diagnosed decades after separation to any incident of service.  In fact, the January 2017 VA examiner explained that COPD is a progressive disease with symptoms that would persist or worsen, and as such, if the Veteran had had COPD during service, he would have exhibited symptoms at that time.  Accordingly, the examiner opined that the Veteran's COPD was less likely than not related to service.

With regard to the Veteran's contention that a medical nexus exists between his COPD and service, the matter of the etiology of this complex disability is only within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have possessed the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether COPD is etiologically related to service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hence, with respect to his COPD, his lay assertions in this regard are not competent and carry no probative value.

In addition, to the extent that the Veteran attributes his COPD to his conceded herbicide agent exposure in service, the Board notes that COPD is not one of the presumptive diseases associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).  Therefore, presumptive service connection based on herbicide agent exposure is not in order.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that COPD was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein, including as due to in-service herbicide agent exposure.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.



Diabetes Mellitus Type II

In his August 2009 application, the Veteran stated that he served on river boat supply while in Vietnam, where he was exposed to Agent Orange or other herbicide agents.  As such, he contends that his DM is secondary to such exposure.

Personnel records reflect that the Veteran served aboard the U.S.S. Tulare (AKA 112), which was in the official waters of the Republic of Vietnam from March 6, 1966, to March 10, 1966; March 25, 1966 to March 29, 1966; May 6, 1966, to May 9, 1966; May 17, 1966, to May 22, 1966; and May 29, 1966 to May 31, 1966.  He also served aboard the U.S.S. Harnett County (LST 821), which was in the official waters of the Republic of Vietnam from January 12, 1967, to May 15, 1967.  All vessels with the designation LST (Landing Ship, Tank) operated primarily or exclusively on Vietnam's inland waterways.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site.  As such, serviced in Vietnam is confirmed and exposure to herbicide agents is presumed.

STRs do not reflect any treatment or diagnosis of DM during service.  In fact, a September 1964 urinalysis was within normal limits.  Additionally, the Veteran's May 1967 separation examination report reflects a normal urinalysis with negative results for albumin and sugar, and the Veteran's denial of sugar or albumin in his urine.

A November 2009 VA treatment record notes a past medical history of being pre-diabetic.  In November 2010, the Veteran noted that his DM was stable with sugars in the 108 to 120 range.  However, the remaining VA treatment records from November 2012 to October 2016 reflect normal laboratory tests and no indication of a diagnosis of DM.

A January 2017 VA examiner found that there was no evidence of a diagnosis of DM.  She noted that the Veteran's urinalysis was negative for glucose, and that his most recent October 2016 glycosylated hemoglobin levels did not meet the criteria for a diagnosis of DM.  
A urinalysis taken in January 2017 at the University of Washington Medicine/Northwest Hospital was negative for glucose and blood test revealed glucose levels within the normal range.

Based on a review of all of the evidence of record, lay and medical, the Board finds that the competent evidence weighs against finding in favor of the Veteran's service connection claim for DM.

While the Veteran primarily contends that his DM is secondary to his in-service exposure to herbicide agents, service connection under any theory requires a current diagnosis or disability.  While VA treatment records from November 2009 and November 2010 reflect a history of being pre-diabetic and the Veteran noting that his DM and sugar levels were stable, the evidence dated since the filing of his claim in August 2009 and during the pendency of his appeal does not show an actual diagnosis of DM.  In fact, all of his post-service laboratory tests are normal, and the January 2017 VA examiner found no evidence of a diagnosis of DM. In support of such determination, the examiner referenced the results of an October 2016 A1C test and a January 23, 2017 fasting glucose test.  The Board finds the January 2017 opinion highly probative.  The VA examiner had the benefit of examining the Veteran and reviewing his claims file, to include all relevant laboratory findings.  Therefore, there is no competent evidence of a "current" disorder.  See Brammer, 3 Vet. App. at 225.

The Board considered the lay evidence in this case.  As a layperson, the Veteran is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469.  However, in this case, the determination of whether he has a clinical diagnosis of DM and the nature or etiology of any such disorder is one that is medical in nature and requires medical expertise to make, and there is no evidence that the Veteran has such medical training.

Thus while there is a presumption of in-service herbicide agent exposure, the Veteran has not presented competent evidence showing that he has a current diagnosis of DM.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for DM.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Erectile Dysfunction

STRs reflect a normal clinical evaluation of the genitourinary system during the May 1967 separation examination.

VA treatment records reflect an abnormal laboratory test for testosterone in November 2012, and testosterone injections from November 2012 to February 2015 due to hypogonadism.  At his October 2013 annual examination, the Veteran reported some concerns regarding erectile dysfunction, was assessed with erectile dysfunction, and was referred to urology, where his erectile dysfunction and options were discussed in December 2013.  Hypogonadism and impotence of organic origin continued to be included on the active problem list from August 2014 to October 2016.

The January 2017 VA examination report reflects a diagnosis of erectile dysfunction secondary to hypogonadism.  The Veteran reported an onset date of 1999, that his condition had stayed the same, that he was unable to get or maintain an erection, and that he was treated with testosterone and medication in the past.  The examiner found that the Veteran's erectile dysfunction was due to hypogonadism.  As such, the examiner opined that it was less likely than not due to military service.  Instead, she explained that it was due to hypogonadism, which started around 1999; and was not related to military service 25 years prior.  She also opined that the Veteran's erectile dysfunction was less likely than not due to DM as he is not currently diagnosed with DM.

Based upon the evidence of record, the Board finds that the Veteran's erectile dysfunction is not etiologically related to his service or to his claimed DM.  As an initial matter, the Veteran has a current diagnosis of erectile dysfunction.  A veteran satisfies the current disability requirement if he has such disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, the Veteran contends that he has erectile dysfunction that is secondary to his DM.  Under a secondary service connection basis, the claim of entitlement to service connection for erectile dysfunction is inherently based on entitlement to service connection for DM.  However, since service connection for DM has been denied herein, there is no legal basis for a grant of service connection for erectile dysfunction as proximately due to or a result of DM.  Sabonis, 6 Vet. App. at 430.

Additionally, the STRs reflect no complaint, treatment, or diagnosis of erectile dysfunction during service.  In fact, the Veteran reported an onset of erectile dysfunction in 1999, 32 years after separation from service.  See Maxson, 230 F.3d at 1333.

The Board notes that the only competent and probative opinion regarding whether the Veteran's erectile dysfunction is related to active duty service is that of the January 2017 VA examiner, who had appropriate medical expertise, thoroughly reviewed his file, and examined the Veteran.  After reviewing the claims file, she opined that the Veteran's erectile dysfunction was less likely than not to have been caused by or a result of service, but rather was due to his hypogonadism, which is not service-connected.

The bases of the VA examiner's opinions are consistent with the evidence of record.  STRs reflect normal genitourinary evaluation at his separation.  Additionally, the VA treatment records reflect low levels of testosterone due to hypogonadism, for which he received testosterone injections periodically.  Moreover, there is no competent evidence, such as a medical opinion, contradicting the report of the January 2017 VA examiner or otherwise supporting the Veteran's claim, and the Veteran has not identified any such evidence.
In addition, to the extent that the Veteran may have attributed his erectile dysfunction to his conceded herbicide agent exposure in service, the Board notes that erectile dysfunction is not one of the presumptive diseases associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).  Therefore, presumptive service connection based on herbicide agent exposure is not in order.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for erectile dysfunction on both direct and secondary bases.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Bilateral Hand Neuropathy

STRs reflect that the Veteran had normal clinical evaluations of his upper extremities and neurologic system, and denied neuritis at his May 1967 separation examination.

VA treatment records reflect that in May 2010, the Veteran reported occasional left hand numbness.  However, no diagnosis was provided.  Treatment records from October 2013 to October 2016 reflect intact cranial nerves II to XII with no other neurological concerns.

At the January 2017 VA examination, the Veteran reported that pain in his left thumb.  However, the examiner attributed such to Dequervain's tendonitis, and not a peripheral nerve condition.  Examination of the hands revealed that the Veteran had normal muscle strength, deep tendon reflexes, and light touch/monofilament testing results.  The examiner opined that the Veteran's claimed bilateral hand neuropathy was less likely than not due to service as he currently had no diagnosis of bilateral hand neuropathy.  The examiner also opined that the claimed neuropathy was less likely than not due to DM or diabetic neuropathy, as he did not have a current diagnosis of DM. 

Based on the foregoing reasons and bases, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for bilateral hand neuropathy.

While the Veteran primarily contends that his bilateral hand neuropathy is secondary to his DM, service connection under any theory requires a current diagnosis or disability.  While the Board acknowledges the Veteran's complaints of left hand numbness and left thumb pain in May 2010 and at his January 2017 VA examination, the evidence dated since the filing of his claim in August 2009 and during the pendency of his appeal does not show an actual diagnosis of any kind of neuropathy.  In fact, all of his post-service tests were normal, and he was found to have intact nerves with no other neurological concerns.  Additionally, the January 2017 VA examiner found no evidence of a diagnosis of bilateral hand neuropathy, and instead attributed his left thumb pain to Dequervain's tendonitis, not a peripheral nerve condition and not service connected.  Therefore, there is no evidence of a "current" disorder.  See Brammer, 3 Vet. App. at 225.

The Board considered the lay evidence in this case.  As a layperson, the Veteran is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469.  As such, he is competent to report symptoms, such as left hand numbness and pain.  However, he is not competent to provide a clinical diagnosis of neuropathy, as such a determination is medical in nature and requires medical expertise to make, and there is no evidence that the Veteran has such medical training.  Thus the Veteran has not presented competent evidence showing that he has a current diagnosis of bilateral hand neuropathy.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

In summary, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for bilateral hand neuropathy.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for DM, to include as secondary to in-service herbicide agent exposure, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to DM, is denied.

Entitlement to service connection for bilateral hand neuropathy, to include as secondary to DM, is denied.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


